DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8Wachtler et al. (US 2017/0197823) in view of Paci et al. (US 2015/0082856).
Regarding claim 1, Wachtler et al. teach an integrated circuit package (packaged MEMS device; Abstract), comprising: a lead frame (111; Fig. 1, [0016]); a first die (101; Fig. 1, [0016]) bonded to and electrically connected to the lead frame (111; see Fig. 1); a second die (150; Fig. 1, [0016]) electrically connected to and spaced apart from the first die (101; see Fig. 1); a silicon compound (160 and 140 of silicone compound; Fig. 1, [0019, 0025]) covering the second die (150) and in between a bottom surface of the second die (a bottom surface of 150) and a top surface of the first die (a top surface of 101); and a molding compound (190; Fig. 1, [0016]) covering the first die (101), the second die (150), and the silicon compound (160 and 140; see Fig. 1) including a modulus (a very low modulus of 140; [0019]); the molding compound (190) comprising an inner surface (a tiny section of the surface of 190 separated from 160; see Fig. 1 below, [0028]) that is spaced apart from the silicon compound (160 and 140) to form a gap between the molding compound (190) and the silicon compound (160 and 140; see Fig. 1).
Wachtler et al. do not teach wherein the first die includes calibration circuitry configured to provide adjustment values to the second die.
In the same field of endeavor of semiconductor manufacturing, Paci et al. teach wherein the first die (20; Fig. 1, [0027]) includes calibration circuitry (integrated in the ASIC 24 which is inside 20; Fig. 1, [0094]) configured to provide adjustment values to the second die (biasing the magnetic-field sensing element 2 which is a part of 10, the claimed second die as disclosed in [0027] and Fig. 1; “biasing” means providing a current, a physical value, using a voltage source, and the current can be adjusted by the voltage of voltage source as disclosed in [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wachtler et al. and Paci et al., and to include the calibration circuitry in the circuitry chip of Wachtler et al. (101 of Wachtler et al.), 

    PNG
    media_image1.png
    307
    456
    media_image1.png
    Greyscale
[AltContent: textbox (Inner surface of 190)]
Fig. 1 of Wachtler et al. showing the inner surface of the molding compound 190.
Regarding claim 2, Wachtler et al. teach the integrated circuit package of claim 1, wherein the silicon compound (160 and 140) is disposed between the first die (101) and the second die (150; see Fig. 1).
Regarding claim 3, Wachtler et al. teach the integrated circuit package of claim 1, wherein an electronic circuit (MEMS) constructed on the second die (150) is more sensitive to a change in environmental conditions ([0003]) than is an electronic circuit constructed on the first die (101; implied in [0003-0004]).
Regarding claim 4
Regarding claim 5, Wachtler et al. teach the integrated circuit package of claim 1, wherein a temperature of the first die (101) is variant with ambient temperature (implied in Fig. 1 where 101 would be affected by the ambient temperature through the thermal conduction of the pad 110 and the polymeric compound 120; [0016]).
Wachtler et al. do not teach wherein the second die comprises temperature control circuitry configured to control a temperature of the second die by heating the second die to a predetermined temperature.
In the same field of endeavor of semiconductor manufacturing, Paci et al. teach wherein the second die (10; Fig. 1, [0027]) comprises temperature control circuitry (temperature sensor 3, heater 18; Fig. 1, [0047]) configured to control a temperature of the second die (effective temperature of 10; [0047]) by heating the second die (10) to a predetermined temperature (desired temperature; [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wachtler et al. and Paci et al., and to include temperature control circuitry in the MEMS die of Wachtler et al. (150 of Wachtler et al.), because Paci et al. teach the temperature circuitry can be used to bring the temperature inside the package to the optimal operating value of the inertial sensor, as well as to verify operativeness of the inertial sensor at different temperatures, in the testing step ([0099] of Paci et al.). 
Regarding claim 8, Wachtler et al. teach wherein the first die (101) and the second die (150).
Wachtler et al. do not teach the first die comprises support circuitry for the second die, the support circuitry comprising one or more of a pre-regulator, an output driver, a trim circuit, a calibration controller, or a digital interface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wachtler et al. and Paci et al., and to include the calibration circuitry in the circuitry chip of Wachtler et al. (101 of Wachtler et al.), because Wachtler et al. teach a MEMS chip (150) on a circuitry chip (101; Fig. 1) without giving the detail of the circuits of the circuitry chip, while Paci et al. teach that the calibration circuitry can be in the circuitry chip (20 of Paci et al.; Fig. 1 and [0094]). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wachtler et al. and Paci et al. as applied to claim 1 above, and further in view of Chen (US 2013/0187266).
Regarding claim 6, Wachtler et al. teach wherein: the bond wires (180; Fig. 1, [0024]) that electrically connect the second die (150) to the first die (101) are formed of a same material (can be all formed of gold; [0037]); and pads on the first die (101) and the second die (150) to which the bond wires (180) are connected.
Wachtler et al. do not teach pads are formed of the same material.
In the same field of endeavor of semiconductor manufacturing, Chen teaches pads are formed of the same material (the same material as the bond wires; [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wachtler et al., Paci et al. and Chen and to use the bond wires and the pads with the same material as taught by Chen, because . 

Allowable Subject Matter
Claims 17, 18 and 20 are allowed.
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a first die comprising: a voltage reference circuit; and temperature control circuitry configured to control a temperature of the voltage reference circuit by heating the first die to a predetermined temperature; a second die that is larger than the first die, the second die comprising: circuitry configured to calibrate the voltage reference circuit; a first side that is bonded to the lead frame; and a second side that is opposite the first side, and is adjacent to and spaced apart from the first die; and a plurality of bond wires that electrically connect the first die to the second die" as recited in claim 17.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/21/2021